NUMBER 13-14-00286-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                IN THE INTEREST OF M.F. & J.F., CHILDREN


                  On appeal from County Court at Law No. 5
                         of Nueces County, Texas.



                                    ORDER
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

       This is an appeal of a final order terminating parental rights. Appellant’s brief in

this matter was due on July 28, 2014. On July 23, 2014, appellant filed a motion for

extension of time seeking an additional twenty days to file the brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4;TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure "as far as reasonably possible" that

appeals are brought to final disposition within 180 days of the date the notice of appeal is
filed.   See TEX. R. JUD. ADMIN. 6.2(a).       Given the nature of these cases and the

shortened appellate deadlines, the Court does not favor motions for extension of time to

file the record or briefs. In accordance with the limited time for consideration of these

appeals, it is the policy of this Court to limit extensions of time to file a brief to one ten-

day extension of time absent truly extraordinary circumstances. See TEX. R. APP. P.

38.6(d).

         Accordingly, we ORDER appellant’s counsel, the Honorable G. Marc Cervantes,

to file the brief within ten days of the date of this order. No further extensions of time will

be granted absent truly exigent and extraordinary circumstances. The Clerk of this Court

is ORDERED to serve a copy of this order on appellant by certified mail, return receipt

requested.

         It is so ORDERED.

                                                                 PER CURIAM

Delivered and filed this
28th day of July 2014.




                                              2